Name: Commission Regulation (EEC) No 1969/85 of 17 July 1985 fixing the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/ 10 Official Journal of the European Communities 18 . 7. 85 COMMISSION REGULATION (EEC) No 1969/85 of 17 July 1985 fixing the export refunds on white sugar and raw sugar exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, fixed in accordance with Article 5 (2) of Regulation (EEC) No 766/68 ; whereas candy sugar is defined in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (6), as amended by Regulation (EEC) No 1467/77 0 ; whereas the refund thus calculated for aromatized sugars or for sugars with colouring added must apply to their sucrose content and, accordingly, be fixed per 1 % of the said content ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular point (a) of the first subparagraph of Article 19 (4) thereof, Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination ; Whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regula ­ tion (EEC) No 1489/76 (4), provides that when refunds on white and raw sugar, undenatured and exported in the natural state, are being fixed account must be taken of the situation on the Community and world markets in sugar and in particular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account : Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (8), as last amended by Regulation (EEC) No 855/84 (9),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient : Whereas the refund must be fixed every two weeks ; whereas it may be altered in the intervening period ;Whereas the refund on raw sugar must be fixed in respect of the standard quality ; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community fron ­ tier crossing point for calculating cif prices for sugar 0 ; whereas, furthermore, this refund should be Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto : (') OJ No L 177, 1 . 7. 1981 , p. 4 . (2) OJ No L 151 , 10 . 6 . 1985, p. 1 . (6) OJ No L 50, 4. 3 . 1970, p. 1 . 0 OJ No L 162, 1 . 7. 1977, p. 6 . (8) OJ No L 106, 12. 5 . 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 143, 25. 6 . 1968 , p . 6 . (&lt;) OJ No L 167, 26. 6 . 1976, p . 13 . 0 OJ No L 89, 10 . 4. 1968, p . 3 . 18 . 7. 85 Official Journal of the European Communities No L 185/ 11 and exported in the natural state, shall be as set out in the Annex hereto. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 undenatured This Regulation shall enter into force on 18 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 17 July 1985 fixing the export refunds on white sugar and raw sugar exported in the natural state (ECU) CCT heading No Description Amount of refund per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : (I) White sugar : (a) Candy sugar (b) Other (II) Flavoured or coloured sugar B. Raw sugar : II . Other : (a) Candy sugar (b) Other raw sugar 43,69 43,22 40,19 (') 39,76 (') 0,4369 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .